DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Claim Warnings
Applicant is advised that should claim 9 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In the claim 2 at lines 2-3 and claim 11 at line 3 the limitation recites “the two rails extend vertically away from the main body/first main body toward the vertebral body to which the rails are to be inserted”. This limitation cannot be satisfied without the inclusion of the human organism, or the vertebral body, therefore, applicant is claiming the sternum as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berry et al (US Patent Pub. 20050060034A1).
Berry discloses an artificial disc (reversible prosthetic device).  Specifically in regards to claims 1 and 10, Berry discloses a superior endplate (22’) having a superior surface (surface with 40’,42’) and an inferior surface (surface with 66’,68’), the superior endplate (22’) further having two superior rails (40’,42’) adapted to be inserted into a vertebral body; an inferior endplate (22) having a superior surface (surface with 66,68) and an inferior surface (surface with 40,42), the inferior endplate (22) having two inferior rails (42,40) adapted to be inserted into an adjacent vertebral body; wherein the inferior surface (surface with 66’,68’) of the superior endplate (22’) has a first socket for a first insert (34); wherein the superior surface (surface with 66,68) of the inferior endplate (22) has a second socket for a second insert (36), the first insert (34) shaped in a manner to mate with the second insert (36) for articulation (Fig. 1-3b; and Para. [0041]-[0046]).
In regards to claims 2 and 11, Berry discloses the superior endplate (22’) includes a first main body (body between 66’,68’) interposed between the two rails (40’,42’) and the two rails (40’,42’) extend vertically away from the main body toward the vertebral body to which the rails (40’,42’) are to be inserted (As can be seen in Fig. 2a-3b, the fins 40’,42’ have a straight portion that extends from member 22’.) (Fig. 2a-3b)
In regards to claims 3, Berry discloses wherein: the superior endplate (22’) includes a first main body (body between 66’,68’), and the at least two rails (40’,42’) extending vertically from the first main body; the inferior endplate (22) includes a second main body (body between 66,68) and at least two rails (40,42) extending vertically from the second main body (As can be seen in Fig. 2a-3b, the fins 40,42 and 40’,42’ have a straight portion that extends from member 22’ and 22.) (Fig. 2a-3b).
In regards to claims 4 and 12, Berry discloses wherein the superior endplate (22’) and the inferior endplate (22) are identically shaped (Fig. 2a-3b).
In regards to claims 5 and 13, Berry discloses wherein: the superior endplate (22’) includes a first main body (body between 66’,68’), and the at least two rails (40’,42’) includes two and only two rails extending vertically from the first main body; the inferior endplate (22) includes a second main body (body between 66,68) and two and only two rails (40,42) extending vertically from the second main body; wherein the superior endplate (22’) and the inferior endplate (22) are identically shaped (As can be seen in Fig. 2a-3b, the fins 40,42 and 40’,42’ have a straight portion that extends from member 22’ and 22.) (Fig. 2a-3b).
In regards to claims 6 and 14, Berry discloses wherein the first insert (34) includes a polymer insert having a mating sphere (112) and the second insert (36) includes a spherical mating socket (110) for receiving the mating sphere (The Fig. 3a-3b shows component 34 with the projection 112 and the component 36 with the socket 110 however, the specification states that the reverse. Examiner is going based on the figures as shown in the reference) (Fig. 3a-3b; Para. [0044]-[0045] and [0053]-[0054]).
In regards to claims 7 and 15, Berry discloses wherein the first insert (34) includes a polymer insert having a mating sphere (112) and the second insert (36) includes a spherical mating socket (110) for receiving the mating sphere (112), the spherical mating socket (110) having a larger radius than the mating sphere (112) so as to provide a rolling articulation (The Fig. 3a-3b shows component 34 with the projection 112 and the component 36 with the socket 110 however, the specification states that the reverse. Examiner is going based on the figures as shown in the reference.  Berry also recites motion-preserving device 30 permits the end members 22, 22' to rotate relative to one another about a rotational axis R shown in Fig. 2a) (Fig. 2a, 3a-3b; Para. [0044]-[0045] and [0053]-[0054]).
In regards to claims 8 and 16, Berry discloses wherein the first and second inserts (34,36) are made of PEEK material (Berry discloses wherein the socket and ball components 34 and 36 may be formed of a variety of materials including, but not limited to, PEEK.) (Para. [0044]).
In regards to claims 9 and 17, Berry discloses wherein the at least two rails (40,42 and 40,42’) have a titanium or hydroxyapatite plasma stray coating (Berry discloses wherein the fins 40, 42 and the outer surface 44 may be coated with a bone-growth promoting substance, such as, for example, a hydroxyapatite coating.) (Para. [0047]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775